299 Pa. Superior Ct. 458 (1982)
445 A.2d 1219
COMMONWEALTH of Pennsylvania
v.
James J. RIEBOW, Appellant.
Superior Court of Pennsylvania.
Submitted January 26, 1982.
Filed April 12, 1982.
Reconsideration Denied June 15, 1982.
Mark E. Kogan, Philadelphia, for appellant.
David Dacosta, Assistant District Attorney, Philadelphia, for Commonwealth, appellee.
Before WIEAND, CIRILLO and POPOVICH, JJ.
*459 POPOVICH, Judge:
Following a non-jury trial, appellant, James J. Riebow, was found guilty of robbery. Post-verdict motions were denied, and, on February 11, 1981, appellant was sentenced to serve a term of imprisonment of 3½ to 7 years. Appellant then filed a notice of appeal with this court on March 16, 1981. Because the appeal was not timely filed, we quash.
Pursuant to Pa.R.App.P. 903(a), a notice of appeal must be filed within thirty days after the entry of the order from which the appeal is taken. Our court is without authority to enlarge the time for filing a notice of appeal, and is required to construe strictly the thirty day limitation. Pa.R.App.P. 105(b); Commonwealth v. Molyneaux, 277 Pa. Super. 264, 419 A.2d 763 (1980); Hesson v. Weinrebe, 288 Pa.Super. 216, 431 A.2d 1015 (1981).
In the instant case, the judgment of sentence was entered on the docket on February 11, 1981, and appellant was advised that if he desired to appeal his judgment of sentence, he must do so within thirty days. Appellant did not file a notice of appeal until March 16, 1981, thirty-three days following the judgment of sentence; hence, we must quash the appeal as being untimely.
Appeal quashed.